Elliott, J.
— The jury in this case returned a special verdict on which judgment was entered in favor of the appellee. The only error assigned is in these words: “ The court erred in its conclusions of law on the facts found by the jury.” It Is clear that no question is presented by this assignment. .There are no conclusions of law stated on the verdict, although there is a general recital in the bill of exceptions to that effect, and, therefore, no foundation for the assignment, even if the practice were conceded to be a proper one. There is, however, no rule of practice authorizing the statement of conclusions upon special verdicts, with a view of excepting to them. The statute, on this subject applies only to special findings made by the court, and has no application to special verdicts. The statement of conclusions of law on a special verdict would have been an unmeaning act, and could not, of course, supply any foundation for an exception.
There is no difficulty in presenting questions upon the rulings of the court on special verdicts. It may be done in two ways, if not more, namely, by moving for judgment thereon, and properly reserving an exception, and by excepting to the sustaining of the adverse party's motion for judgment.
Judgment affirmed.